Citation Nr: 1824826	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-18 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injuries of the feet and toes.  

2.  Entitlement to service connection for residuals of shrapnel wounds.  

3.  Entitlement to service connection for residuals of an in-service dental procedure, to include swelling of the cheek and jaw, missing teeth, and drifting teeth.  

4.  Entitlement to service connection for ingrown toenails.  

5.  Entitlement to service connection for a vision disorder.  

6.  Entitlement to an initial disability rating in excess of 20 percent for a left knee disability.  

7.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability.  

8.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2018, the Veteran testified before the undersigned at a Board hearing in Chicago, Illinois.  A transcript of that hearing has been associated with the virtual file and reviewed.  

This case was previously before the Board in January 2013 and June 2015, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The June 2015 Remand referred the claim for TDIU to the Agency of Original Jurisdiction (AOJ) for adjudication; however, the claim was not adjudicated.  Nevertheless, the Board deems TDIU to be a component of the claims for increased ratings for left knee and left ankle disabilities in light of the Veteran's statements that symptoms of his service-connected disabilities prevent him from maintaining gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board will remand the claim for TDIU to be developed, as discussed in more detail below.  

The Veteran filed a claim for residuals of an in-service dental procedure, to include swelling of the cheek and jaw.  In a February 2009 correspondence, the Veteran clarified that his claim included loss of teeth and separation of teeth due to the in-service dental procedure.  A July 2007 letter from his dentist states that the Veteran has missing teeth and drifting teeth.  Accordingly, the claim has been broadened and recharacterized to encompass all residuals of an in-service dental procedure, to include swelling of the cheek and jaw, missing teeth, and drifting teeth.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

In an August 2008 rating decision, the RO denied service connection for dental treatment purposes.  It does not appear that this question has been addressed by the Veterans Health Administration (VHA).  Accordingly, the matter should be referred to the VHA for appropriate action.  See 38 C.F.R. § 3.381(a) (Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161); see also 76 Fed. Reg. 14,600, 14,601 (Mar. 17, 2011) ("When a veteran submits a claim for dental treatment directly to a VBA regional office, VBA will not provide a rating, but instead VBA will refer the claim to the VHA outpatient clinic, which is responsible for such claims."), finalized by 77 Fed. Reg. 4469 (Jan. 30, 2012) (adopting the proposed rule as a final rule without changes).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for residuals of a dental procedure, vision disorder, and ingrown toenails, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether residuals of cold weather injuries of the feet and toes had their onset in or are otherwise related to the Veteran's period of active service.  

2.  The competent and probative evidence is at least in equipoise as to whether residuals of shrapnel wounds had their onset in or are otherwise related to the Veteran's period of active service.  

3.  The weight of the competent and probative evidence is against finding extension of the left knee to 20 degrees or more.  

4.  The competent and probative evidence is at least in equipoise as to whether the left knee disability results in slight instability of the joint.  

5.  The competent and probative evidence is at least in equipoise as to whether there is marked limitation of motion of the left ankle.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of cold weather injuries of the feet and toes have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

2.  The criteria for entitlement to service connection for residuals of shrapnel wounds have been met.  38 U.S.C. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

3.  The criteria for entitlement to an initial disability rating in excess of 20 percent for limitation of motion of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5010, 5261 (2017).  

4.  The criteria for entitlement to a separate disability rating of 10 percent, but no higher, for slight instability of the left knee have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257.  

5.  The criteria for entitlement to an initial disability rating of 20 percent, but no higher, for a left ankle disability have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DCs 5010, 5271.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  In its June 2015 decision, the Board determined that the Veteran engaged in combat; thus, the Veteran is entitled to the combat presumption.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Cold weather injury residuals

After review of the record, the Board finds that the criteria for service connection for residuals of cold weather injuries of the feet and toes have been met.  In March 2018 the Veteran testified that his feet and toes were exposed to extreme temperatures while engaged in combat in Korea, which resulted in frostbite of the feet and toes.  03/22/2018, Hearing Testimony.  The Veteran has consistently contended that he has experienced numbness and tingling of the feet and toes since developing frostbite in service.  See, e.g., 10/14/2015, C&P Exam.  The Board finds that in-service incurrence of frostbite of the feet and toes is consistent with the circumstances of the Veteran's service, and the Veteran is competent to describe experiencing numbness and tingling of the feet and toes.  See 38 U.S.C. § 1154(b); 38 C.F.R. §§ 3.159(a), 3.304(d); Jandreau, 492 F.3d at 1377.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran currently has residuals of an in-service cold weather injury, to include based on recurrent symptoms since service.  See 38 C.F.R. §§ 3.102, 3.303.  

B.  Shrapnel wound residuals

After review of the record, the Board finds that the criteria for service connection for residuals of shrapnel wounds have been met.  In March 2018 the Veteran testified that while he was engaged in combat he was struck by shrapnel in the forehead, left hand, and right forearm, and showed the shrapnel wounds to the undersigned.  03/22/2018, Hearing Testimony.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran currently has residuals of shrapnel wounds incurred coincident with his active service.  See 38 U.S.C. § 1154(b); 38 C.F.R. §§ 3.102, 3.303(a), 3.304(d).  


II.  Increased ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

A.  Left knee

The Veteran contends that he is entitled to an initial disability rating in excess of 
20 percent for the left knee disability.  

Before the Board analyzes this issue, a review of the pertinent diagnostic codes pertaining to the knee would be useful.  Standard motion of a knee joint is from 
zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating is warranted where extension is limited to 
30 degrees; and a 50 percent rating is warranted where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.  Symptomatic removal of semilunar cartilage warrants a 10 percent rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a, DC 5259.  

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; moderate knee or ankle disability warrants a 20 percent rating; and marked knee or ankle disability warrants a 
30 percent rating.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a, DC 5262.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  However, a claimant who has both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (Oct. 6, 2004).  Additionally, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (Oct. 22, 1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (Dec. 1, 1997); see also Lyles v. Shulkin, 29 Vet. App. 107 (2017).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain during flare-ups and after repetitive use over time.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017).  

The Board notes that 38 C.F.R. § 4.59, entitled "Painful motion," states, in pertinent part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court stated that the scope of § 4.59 is not limited to arthritis claims.  25 Vet. App. 1, 5 (2011).  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 
20 percent for limitation of motion of the left knee is not warranted.  However, the Board finds that a separate 10 percent rating for the left knee is warranted for slight instability.  

The left knee disability is evaluated as 20 percent disabling under Diagnostic Codes 5003-5261.  Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  In the absence of limitation of motion, degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups is to be rated as 10 percent disabling, or as 20 percent disabling if there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

A January 2008 treatment record indicates flexion to 100 degrees and extension to 15 degrees.  At that time, the Veteran complained of pain, occasional instability and locking, and crepitus.  02/20/2008, Medical-Government.  A December 2011 treatment note indicates flexion to 90 degrees and extension to 10 degrees with mild swelling and no instability.  In April 2013, range of motion was measured as five to 110 degrees, and the Veteran reported that his knee buckled on occasion.  05/01/2013, CAPRI.  In January 2014, the Veteran stated that has instability of the knee, which requires constant use of a cane.  01/29/2014, Correspondence.  

In October 2015, a VA examiner measured range of motion as zero to 90 degrees with a 15 degree extensor lag and the Veteran reported pain at the end ranges of flexion and extension.  The examiner indicated slightly reduced motor strength and an abnormal gait.  10/14/2015, C&P Exam.  

An October 2016 VA examination indicates flexion to 100 degrees and extension to zero degrees, with pain noted on the examination but not resulting or causing functional loss.  There was no additional loss of function or range of motion after three repetitions.  There was no ankylosis or joint instability shown on testing.  10/20/2016, C&P Exam.  

A December 2017 treatment note indicates flexion to 100 degrees, extension to five degrees, moderate hypertrophy, mild swelling, mild varus and valgus laxity, and slightly decreased motor strength.  Treatment notes during the period on appeal indicate flexion ranging between 90 and 110 degrees and extension ranging between five and 15 degrees.  02/01/2018, CAPRI.  

In February 2018, a VA examiner found flexion to 90 degrees and extension to zero degrees, with pain noted on the examination and resulting in functional loss.  No additional loss of function or range of motion was found after three repetitions.  The Veteran reported flare-ups in cold and damp weather, resulting in debilitating pain.  The examiner noted that pain and lack of endurance significantly limit functional ability during flare-ups and after repeated use over time.  The examiner was unable to describe the additional limitation in terms of degrees of range of motion, but noted interference with activities that require prolonged walking, standing, and carrying heavy objects after repetitive use over time, and the Veteran's report that he is unable to range his knee during a flare-up.  The examiner noted 4/5 muscle strength with no muscle atrophy, no ankylosis, no history of recurrent subluxation or lateral instability, and no history of a meniscus condition.  Joint instability was not shown on testing.  02/21/2018, C&P Exam.  

Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent based on limitation of extension of the left knee, as the weight of the competent and probative evidence is against finding extension limited to 20 degrees or more.  Nor is a separate rating warranted based on limitation of flexion, as the weight of the competent and probative evidence is against finding flexion of the left knee limited to 60 degrees or less.  See 38 C.F.R. § 4.71a.  The Board has considered the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria and acknowledges the report of an inability to range during flare-ups, however, it finds that the evidence does not demonstrate that flare-ups occur at such a frequency and duration so as to warrant a higher rating based on limitation of motion.  In other words, the Board finds that the Veteran's left knee disability does not more closely approximate the criteria for a 30 percent evaluation based on limitation of extension, or a separate compensable rating based on limitation of flexion.  Moreover, as discussed below, the pain and resulting functional impairment caused by flare-ups are compensated by the separate rating for instability assigned herein.  

Some of examination reports do not include the passive range of motion for either the cervical or lumbar portions of the spine.  Passive ROM is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active ROM because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive ROM and active ROM provide information about the amount of motion permitted by the associated joint structures (passive ROM) relative to the individual's ability to produce motion at a joint (active ROM).  CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  Here, there is no indication that the structural integrity of the knee joint is compromised, such that passive ROM in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive ROM does not render the available evidence inadequate for rating purposes such that a remand for an additional VA examination is warranted, and will evaluate the Veteran's joint range of motion based on the measurements recorded for active ROM.  Additionally, neither the Veteran nor his representative contends that the he is prejudiced by this omission, so another VA examination of the joints is not necessary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's left knee symptoms result in slight instability.  Specifically, the Board relies on the Veteran's competent and credible lay statements that his knee occasionally gives out, causing him to stumble and fall, to include due to pain and during flare-ups.  The Board also notes that the Veteran testified that he constantly wears a knee brace and such is corroborated by the 2018 VA examination report.  Accordingly, the Board finds that a separate rating of 
10 percent is warranted under Diagnostic Code 5257 for symptoms approximating slight instability, to include due to pain during flare-ups.  See 38 C.F.R. § 4.71a.  

Separate ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, or 5262, as the weight of the competent and probative evidence is against finding ankylosis, a meniscus condition, or tibial or fibular impairment.  See 10/20/2016, C&P Exam; 02/21/2018, C&P Exam.  

The Board acknowledges that the October 2016 VA examiner noted a prior total knee replacement with residuals of intermediate degrees of residuals weakness, pain, or limitation of motion.  The date of the surgery was noted as "90."  10/20/2016, C&P Exam.  See Hudgens v. McDonald, 823 F.3d 620, 637 (2016) (holding that VA regulations pertaining to the ratings for total knee replacements did not unambiguously exclude consideration of partial knee replacements, and therefore these regulations must be considered when assigning a rating for a veteran who had undergone a partial knee replacement).  Treatment records indicate an arthroscopy of the knees in 1993, but do not reflect a total or partial knee replacement, nor is such a procedure indicated by other VA examinations.  Accordingly, the Board finds that the weight of the competent and probative evidence weighs against finding a total left knee replacement; thus, a higher rating is not warranted under Diagnostic Code 5055.  See 38 C.F.R. § 4.71a, DC 5055.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his left knee disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.

B.  Left ankle

The Veteran contends that he is entitled to an initial disability rating in excess of 
10 percent for a left ankle disability, evaluated under Diagnostic Codes 5010-5271.  

Under Diagnostic Code 5271, a 10 percent rating is warranted where there is moderate limitation of motion of the ankle, and a 20 percent rating is warranted where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in the VBA M21-1 Adjudication Procedures Manual (VBA Manual).  Specifically, the VBA Manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 
30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than five degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.  

As previously discussed, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40, 4.45, and 
4.59 pertaining to functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59, Mitchell, 25 Vet. App. at 37; DeLuca, 8 Vet. App. at 208.  

Ankle disabilities can also be rated under Diagnostic Codes 5270 (ankylosis of the ankle); 5272 (ankylosis of the subastraglar or tarsal joint); 5273 (malunion of os calcis or astragalus); and 5274 (astragalectomy).  38 C.F.R. § 4.71a, DCs 5270-5274.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating of 20 percent, but no higher, is warranted for the left ankle disability.  

In March 2010, a VA examiner found dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  03/08/2010, VA Examination.  In October 2010, the Veteran reported that his ankle has been chronically unstable, resulting in several falls.  02/08/2012, CAPRI.  The Veteran consistently reports constant use of a cane and ankle brace to alleviate pain and increase stability.  

An October 2015 VA examination indicates dorsiflexion to 15 degrees and plantar flexion to 35 degrees, with slightly reduced motor strength and hypoactive reflexes.  10/14/2015, C&P Exam.  

In October 2016, a VA examiner found dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  Pain was noted on the examination but did not result in functional loss.  There was no additional functional loss or loss of range of motion after three repetitions.  The examiner found no ankylosis and normal muscle strength, but ankle instability or dislocation was suspected.  10/20/2016, C&P Exam.  

A February 2018 VA examination indicates dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  Range of motion results in functional loss described as interference with activities that require walking and standing.  The examiner noted that pain, weakness, and lack of endurance significantly limit functional ability during flare-ups and after repeated use over time.  The examiner was unable to describe the additional limitation in terms of degrees of range of motion, but noted interference with activities that require walking and standing after repetitive use over time, and the Veteran's report that he is unable to range his ankle during a flare-up.  The Veteran exhibited 4/5 strength on plantar flexion, but with no muscle atrophy or ankylosis.  02/21/2018, C&P Exam.  

In light of the above, and considering the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's left ankle symptoms more nearly approximate marked limitation of motion, thus warranting a 20 percent rating, which is the maximum schedular rating available under Diagnostic Code 5271.  

A separate and/or higher rating is not warranted under Diagnostic Codes 5270, 5272, 5273, or 5274 because the weight of the competent and probative evidence is against finding ankylosis, malunion of os calcis or astragalus, or astragalectomy.  See 10/20/2016, C&P Exam; 02/21/2018, C&P Exam.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his left ankle disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.


ORDER

Service connection for residuals of cold weather injuries of the feet and toes is granted.  

Service connection for residuals of shrapnel wounds is granted.  

An initial disability rating in excess of 20 percent based on limitation of motion of the left knee is denied.  

An initial disability rating of 10 percent, but no higher, for slight instability of the left knee is granted for the entire period on appeal.  

An initial disability rating of 20 percent, but no higher, for a left ankle disability is granted for the entire period on appeal.  


REMAND

The Veteran contends that while serving in combat, he underwent a dental procedure that resulted in swelling of the face, missing teeth, and drifting teeth.  He also contends that his ingrown toenails are secondary to his service-connected cold weather injury residuals.  Accordingly, the evidence indicates a possible nexus between his claimed current injuries/disorders and his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  In light of the above, the Veteran should be afforded VA examinations to determine the etiology of any diagnosed disorders related to the aforementioned claims.  

Additionally, the Board finds that the TDIU matter must be appropriately developed.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed dental disorders or current residuals of an in-service dental procedure.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all residuals of in-service dental procedures that are currently present (or present any time from January 8, 2007, to present).  

b.  Identify all dental disorders that are currently present (or present any time from January 8, 2007, to present).  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

c.  For all diagnosed dental disorders, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service, to include due to in-service dental procedures?  

The examiner should presume that the Veteran underwent dental procedures/tooth extractions during service as described by the Veteran.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

2.  Schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed vision disorders.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all vision disorders that are currently present (or present any time from January 8, 2007, to present).  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  For all diagnosed vision disorders, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service, to include due to in-service dental procedures?  

The examiner should presume that the Veteran underwent dental procedures/tooth extractions during service as described by the Veteran.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  Schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of ingrown toenails, if diagnosed.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  State whether ingrown toenails are currently present or were present any time from January 8, 2007, to present.  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  If ingrown toenails are diagnosed, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service, to include due to cold weather injuries incurred in service?  

The examiner should presume that the Veteran incurred cold weather injuries of the feet and toes in service.  

c.  If ingrown toenails are diagnosed, is it at least as likely as not (50 percent or greater probability) that the disorder was caused by the Veteran's service-connected cold weather injury residuals?  

d.  If ingrown toenails are diagnosed, is it at least as likely as not (50 percent or greater probability) that the disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected cold weather injury residuals?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

4.  Send appropriate notice to the Veteran regarding TDIU and complete any necessary development.  This should include sending the Veteran an application form (VA Form 21-8940) and advising the Veteran of the necessity of notifying the AOJ of his employment history and his educational background for proper adjudication of this claim.

5.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


